Name: Decision of the EEA Joint Committee No 121/1999 of 24 September 1999 amending Annex XIX (consumer protection) to the EEA Agreement
 Type: Decision
 Subject Matter: European Union law;  consumption
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(21)Decision of the EEA Joint Committee No 121/1999 of 24 September 1999 amending Annex XIX (consumer protection) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0038 - 0038Decision of the EEA Joint CommitteeNo 121/1999of 24 September 1999amending Annex XIX (consumer protection) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIX to the Agreement was amended by Decision No 122/98 of the EEA Joint Committee of 18 December 1998(1).(2) Directive 98/27/EC of the European Parliament and of the Council of 19 May 1998 on injunctions for the protection of consumers' interests(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be added after point 7c (Directive 97/5/EC of the European Parliament and of the Council) in Annex XIX to the Agreement:"7d. 398 L 0027: Directive 98/27/EC of the European Parliament and of the Council of 19 May 1998 on injunctions for the protection of consumers' interests (OJ L 166, 11.6.1998, p. 51)."Article 2The texts of Directive 98/27/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 297, 18.11.1999, p. 56.(2) OJ L 166, 11.6.1998, p. 51.